F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                      May 22, 2007
                          FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                      Clerk of Court



 DARYL L. KINGSOLVER,

             Petitioner - A ppellant,
                                                        No. 06-1171
 v.                                          (D.C. No. 1:00-CV-01102-W YD)
                                                       (D. Colorado)
 C HA RLES R AY ; and TH E
 A TTO RN EY G EN ER AL O F THE
 STA TE OF C OLO RA D O ,

             Respondents - Appellees.



                          OR D ER AND JUDGM ENT *


Before K ELLY, H ENRY, and TYM K O VICH , Circuit Judges.




      Daryl Kingsolver, proceeding pro se, appeals the district court orders

denying his “motion for leave to amend issues in first [28 U.S.C.] § 2254

pursuant to FRCP 15(c)(2) or FRCP 60(b)(6),” and denying his “motion for an

order to certify a question of law to the Supreme Court of Colorado.” W e vacate


      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
the district court orders, construe Petitioner Kingsolver’s appeal and appellate

brief as an implied application for authorization to file another § 2254 petition,

and deny authorization.

      In 1988 Petitioner w as convicted in state court of first degree and third

degree sexual assault and sentenced to thirty-two years’ imprisonment. On

appeal, his conviction and sentence were affirmed. See People v. Kingsolver, No.

88-CA-1730 (Colo. Ct. App. Jul. 5, 1990) (unpublished). In 2000 he filed his

first § 2254 petition under the Antiterrorism and Effective Death Penalty Act

(“A ED PA ”), raising seventeen claims. The district court denied the petition. O n

appeal, this court denied a certificate of appealability and dismissed. See

Kingsolver v. Ray, 23 Fed. Appx. 899 (10th Cir. Nov. 16, 2001) cert. denied, 537

U.S. 844 (2002). In 2005, he filed a motion for authorization to file second or

successive § 2254 petition raising six claims. The motion for authorization was

denied. See Kingsolver v. Ray, No. 05-1387 (10th Cir. Oct. 31, 2005)

(unpublished order).

      In M arch 2006, approximately five years after the district court denied his

first § 2254 petition, Petitioner Kingsolver filed a “motion for leave to amend

issues in first § 2254 pursuant to FRCP 15(c)(2) or FRCP. 60(b)(6)” and a

“motion for an order to certify a question of law to the Supreme Court of

Colorado,” seeking to raise claims he identified as amendments to previously

raised claims. These amended claims included misjoinder of offenses; witness

                                         -2-
tampering; prior inconsistent statement by victim; trial errors based on admission

of evidence of similar acts; insufficiency of evidence; sentencing errors; and

ineffective assistance of counsel. He also asserted a claim based on Dunton v.

People, 898 P.2d 571 (Colo. 1995), arguing that revisions to the state’s first

degree sexual assault statute required reversal of the trial court’s denial of his

challenge to jury instructions given by the court. In a M arch 23, 2006 Order, the

district court denied the motion for leave to amend. In a M arch 24, 2006 M inute

Order, the court denied the motion to certify. This appeal followed.

      A post-judgment motion must be treated as a second or successive petition

and certified by an appellate panel if it asserts or reasserts a substantive claim to

set aside a movant’s criminal conviction. See Gonzalez v. Crosby, 545 U.S. 524,

530-31 (2005) (deciding the extent to which a Fed. R. Civ. P. 60(b) motion filed

in a § 2254 proceeding should be considered a second or successive habeas

petition); see also Spitznas v. Boone, 464 F.3d 1213, 1215 (10th Cir. 2006)

(“[u]nder Gonzalez, a 60(b) motion is a second or successive petition if it in

substance or effect asserts or reasserts a federal basis for relief from the

petitioner’s underlying conviction.”).

      Petitioner Kingsolver’s motions for leave to amend and to certify

constituted an unauthorized second or successive § 2254 petition under the

AEDPA . A review of the motions confirms that Petitioner sought to raise new

substantive claims or reargue prior substantive claims challenging his 1988

                                          -3-
criminal conviction. Consequently, Petitioner was required to comply with the

relevant provisions of the A EDPA and obtain prior authorization from this court

before filing this unauthorized § 2254 petition in the district court in M arch 2006.

He failed to obtain this authorization. See 28 U.S.C. § 2244(b)(3)(A).

Therefore, the district court lacked subject matter jurisdiction. See United States

v. Gallegos, 142 F.3d 1211, 1212 (10th Cir. 1998) (per curiam). In light of this,

we must vacate the orders denying the unauthorized § 2254 petition. See

Coleman v. United States, 106 F.3d 339, 341 (10th Cir. 1997) (per curiam)

(requiring transfer of unauthorized second or successive petition to appellate

court); see also Spitznas, 464 F.3d at 1227 (“[s]ince the claim was successive . . .

the district court . . . could only dismiss the petition or transfer it to us for

certification.”).

       Nonetheless, we will construe Petitioner Kingsolver’s appeal and appellate

brief as an implied application under § 2244(b)(3)(A) for authorization to file a

second or successive § 2254 petition. See Pease v. Klinger, 115 F.3d 763, 764

(10th Cir. 1997) (per curiam).

       In his appellate brief, Petitioner reasserts the claims raised in his motions

for leave to amend and to certify. After a thorough review, we conclude that

Petitioner’s claims do not establish the prima facie showing required by the

AEDPA criteria in § 2244(b)(2). These claims are not based on a new rule of

constitutional law made retroactive to cases on collateral review by the United

                                            -4-
States Supreme Court that was previously unavailable, id. § 2244(b)(2)(A), or on

facts previously undiscoverable through the exercise of due diligence that would

establish by clear and convincing evidence that he was not guilty of the offenses,

id. § 2244(b)(2)(B). Several of Petitioner’s claims are similar to those

unsuccessfully asserted in his first § 2254 petition; moreover, the Dunton decision

is a state supreme court decision, not a United States Supreme Court decision.

      The district court’s M arch 23, 2006 and M arch 24, 2006 Orders are

V A C A TE D. The implied application for authorization to file a second or

successive § 2254 petition is DENIED. The motion to proceed in form a pauperis

is GR ANTED .



                                       Entered for the Court
                                       PER CURIAM




                                         -5-